Citation Nr: 0605507	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-18 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied an application to reopen a claim for 
service connection for a psychiatric condition.  The veteran 
testified before the RO in June 2000.  In an October 2001, 
the RO reframed the issue as a claim for service connection 
for bipolar disorder.  (As discussed below, the Board concurs 
with the reopening of the claim.)  The veteran was also 
scheduled to testify before the Board, but he postponed the 
first hearing and did not report to the rescheduled hearing.  

The Board notes that the veteran appears to have raised a 
claim for service connection for rashes and psoriasis in June 
1999 correspondence.  As the RO has not yet adjudicated this 
issue, the Board will refer this issue to the RO for its 
consideration in the first instance, as appropriate.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  A psychiatric disability, including bipolar disorder, was 
manifested many years after service and has not been related 
by any competent evidence to the veteran's service or to any 
incident therein.


CONCLUSION OF LAW

A psychiatric disability, including bipolar disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and January 
2005; a February 2000 rating decision; a statement of the 
case in July 2000; and supplemental statements of the case in 
October 2001 and May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Although the February 2000 rating decision and 
the July 2000 statement of the case were framed in terms of 
"new and material" evidence to reopen the claim, once the 
RO reopened the claim in October 2001, that month's 
supplemental statement of the case and the ensuing VA 
correspondence and adjudicative documents satisfied VA's duty 
to notify the claimant.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  VA has also provided an examination of the 
veteran.  VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran claims that he developed his current bipolar 
disorder in service.  He has testified that a drill 
instructor hit him during basic training, that he felt 
harassed, and that he was treated in a psychiatric ward 
during service.

Initially, the Board notes that there were prior RO decisions 
on the issue of service connection for a psychiatric 
disorder, including a July 1975 RO decision that denied 
service connection for anxiety reaction and character and 
behavior disorder.  Since the veteran did not appeal those 
decisions in a timely fashion back then, they became final 
and subject to reopening only upon the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  However, in October 2001, the RO appears 
to have reopened the claim.  The Board concurs with that 
approach, as the record includes extensive evidence that 
relates to the veteran's ongoing psychiatric disability.  
Under the version of the regulation that was in effect when 
the veteran sought to reopen the claim, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
extensive evidence satisfies the requirement for "new and 
material evidence."  Therefore, the case before the Board is 
on the merits.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, psychoses, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service medical records indicate that the veteran was seen 
for dizzy spells in October 1973.  It was noted that he was 
well motivated and intelligent, but with some personal 
problems.  There is mention of situational anxiety.

In a December 1973 memorandum recommending that the veteran 
be discharged because of unsuitability, the Director of the 
Neuropsychiatric Unit at Beaufort Naval Hospital in Parris 
Island, South Carolina, extensively reviewed the veteran's 
in-service behavior and history.  He concluded that the 
veteran had no psychosis or organic syndrome and that 
discharge was recommended based on "Defective Attitude."  
He also stated that the veteran had no mental or physical 
condition that would warrant discharge.  

The following month, in January 1974, the veteran was stopped 
while trying to hang himself; he stated that he was getting a 
dishonorable discharge and did not want to live.  A fellow 
soldier wrote in January 1974 that the veteran had faked the 
suicide attempt in an effort to be discharged from service.

The Director of the Neuropsychiatric Unit again reviewed the 
veteran's case in January 1974.  He stated that the veteran's 
personality problems, as they had gradually become apparent, 
rendered him unsuitable for duty.  He felt that the veteran's 
characterologic traits constituted a character and behavior 
disorder and that he should be separated from service.  
Again, there was no mental or physical condition that 
warranted discharge.  The veteran wrote in response to the 
recommendation in January 1974 that the "charges" against 
him were fabricated.  However, the Senior Member of the Depot 
Aptitude Board concurred with the recommendations and 
indicated that the veteran's character and behavior disorder 
had existed prior to enlistment.

A February 1974 separation examination also indicated that 
the veteran was psychiatrically normal.  

A February 1974 letter from the service department to the 
veteran's mother indicated that the veteran was being 
discharged from service because he could not adjust to the 
stress of service, but that he was "in good health and can 
look forward to leading a normal life in the civilian 
world." 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25,178 (May 5, 2004).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  VA bears the burden to rebut 
the presumption of aggravation in service.  Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  Aggravation is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

In this case, the service medical records show that the 
veteran was discharged from service due to a character and 
behavior disorder that had existed prior to enlistment.  
Service connection may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Moreover, the specific 
evaluations by the Director of the Neuropsychiatric Unit at 
Parris Island and the determination of the Depot Aptitude 
Board meet the burdens for showing clearly and unmistakably 
that the condition existed prior to service and that it was 
not aggravated in service.  See Wagner, supra.

The Board also finds that any post-service psychiatric 
condition was not related to any incident from the veteran's 
service.  

The veteran was hospitalized several times in 1978 at a non-
VA facility for manic type manic depression and paranoid type 
schizophrenia.  However, final diagnoses were anxiety 
neurosis and depressive reaction.  A discharge summary noted 
that "[t]he total history dated back to a few months . . ."  

In December 1979, the veteran was treated at a non-VA 
hospital in New York for character disorder, paranoid, 
depressive, sociopathic, impulsive features.  The discharge 
summary indicated that the veteran had started having 
suicidal ideation several days earlier.  The summary also 
noted that the veteran had suffered several personal traumas, 
including being robbed, losing his job, losing his girlfriend 
to another man, and having gone from "being middle class to 
being 'nothing.'"

According to a May 1983 note from a social worker at a non-VA 
counseling and psychotherapy center in New York, the veteran 
was being treated for a "psychic" disorder and was 
progressing well.  

In early 1987, the veteran was seen at a different non-VA 
hospital in New York for suicidal ideation.  The diagnosis 
was unclear at that time, with the need to consider bipolar 
disorder versus severe character disorder.  

The veteran was treated for bipolar disorder at a VA facility 
in 1989.  

On hospitalization in April 1992, it was noted that the 
veteran had a history of previous psychiatric 
hospitalizations for alcohol detoxification.  The diagnoses 
included alcohol dependence and mixed personality disorder.  
Stressors included problems with college and a girlfriend.  
 
According to a July 1995 assessment by a non-VA doctor, the 
veteran reported a three-year history of bipolar disorder, 
with treatment at a non-VA facility (Beth Israel Hospital).  
He also reported a 27-year history of alcohol abuse, but that 
he had stopped drinking several years earlier.  The 
accompanying psychiatric evaluation noted that the veteran 
had been hospitalized at a VA facility due to depression and 
despondence in 1989 and that he had been having manic 
episodes, the last of which had been four years ago.  The 
diagnoses were bipolar disorder (not otherwise specified) and 
alcohol dependence in sustained full remission.

Diagnoses on a September 1997 non-VA psychiatric evaluation 
were alcohol dependence and cannabis abuse, both of which 
were in remission; rule out bipolar disorder, which was 
doubted; and personality disorder, not otherwise specified.  

A May 1998 note from a VA medical provider noted a diagnosis 
of manic depressive illness that had been present for 10 
years.  

The veteran has also been diagnosed with affective disorder 
by a non-VA psychologist in 1999.  

On VA general medical examination in May 1999, the veteran 
reported that he had started using marijuana and alcohol in 
service and had continued to do so until nine year earlier.  
On VA psychiatric examination in June 1999, the veteran 
reported that he had started hyperventilating on a regular 
basis during basic training, was often scared, could not 
sleep, and had panic attacks often.  The examiner's diagnosis 
was bipolar disorder; alcohol abuse was in sustained 
remission.  

However, in May 2000, no psychiatric diagnosis could be 
found, and it was not felt that the veteran needed 
psychiatric follow-up.  

Thus, the evidence shows that the veteran's post-service 
psychiatric treatment was not related to any condition in 
service.  First, he was not treated for any psychiatric 
condition for several years after service.  Second, records 
from that post-service psychiatric treatment have referred to 
factors other than the veteran's active service as having 
precipitated the psychiatric symptoms and behaviors.  Third, 
absolutely no post-service medical evidence has attributed 
any post-service psychiatric condition to the veteran's 
active service.  And fourth, it appears that the most recent 
VA medical records from 2000 no longer show the existence of 
a psychiatric condition.  See Degmetich, supra; Brammer, 
supra.

In sum, the weight of the evidence shows that a psychiatric 
condition, including bipolar disorder, was manifested many 
years after service and is not related to the veteran's 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric condition, including 
bipolar disorder, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


